OPINION.
Ivins: The taxpayer here has mistaken his remedy. Under section 228 of the Revenue Act of 1921 and Regulations interpreting it, the collector of internal revenue made a preliminary audit of certain returns. It would seem that the letter received by the taxpayer was the result of such an audit in the collector’s office. Under the provisions of the section mentioned, the taxpayer may appeal to the Commissioner from the collector’s decision. There is no provision of law for an appeal to this Board until after the Commissioner has made a determination. The petition must be dismissed.